 ,In The Matter ofSELBY SHOECOMPANY,PORTSMOUTH,OHIOandPORTSMOUTH PRINTING'PRi ssiu,N 'c''- a1SSISTANTS'UNION No.296OFTHE I.P. P.SA.U.or N.A.In TheMatter of SELBY SHOECO.,PORTSMOUTH,O.andUNITEDSHOE WORKERS OFAMERICA-LOCAL117Cases Nos. R-1418 and R-1!19, respectively.DecidedSeptember 19, 19.39Shoe lfanefactvring Industry-Iot.vestigatiou, of Representativescontroversy.,concerning representation of employees: refusal of employer to recognizeunionsin the absence of certification by the Board-UnitsAppropriate forCollective Bargaining:(1) agreement by unions and company that production-employees excluding supervisory and office.eniployees, watchmen, nurses, press-men. .printers, typesetters, botAbiuders, and bindery workers constitute a:general unit: controversy between unions and company as to inclusion of floor!help,excluded as supervisory ; controversy between unions as to inclusion of,certain individuals:maintenance employees and workers on component partsincluding pattern makers, matrons, and porters, included in light of history ofbargaining relations : pressfeeder girls included in general unit because of lackof other representation; no controversy as to (2) pressmen; (3) printers and:typesetters, and (4) bookbinders and bindery workers-ElectionsOrderedMrs. Mary Telker Ili ff,for the Board..Mr. Arthur H. Bannon,of Portsmouth, Ohio, for the Company._Mr. Joe A. Wilson,of Cincinnati, Ohio, for the Pressmen.Mr. Howard L. McNamara,of Portsmouth, Ohio, andMr. Julius.Holzberq,of Cincinnati, Ohio, for the United.tl/r.Loren R. White,of Lucasville, Ohio, for the Typographers.Mr. John A. Brooker,andMr. John B. yenning,of Cincinnati,(Ohio, for the Shoe Workers.Mr. Joseph O. Case,of Cincinnati, Ohio, for the Bookbinders.Mr. W. H. Whetro,of Ironton, Ohio, for the American Federation-of Labor.Mr. William T. Little,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn June24, 1938, andApril 27, 1939, respectively, PortsmouthPrinting;Pressmenand Assistants' Union No. 296 of the Inter-15 N. L. R. B., No. 53.489 490DECISIONSOF NATIONAL LABOR RELATIONS BOARDnational Printing Pressmen and Assistants' Union of North America,herein called . the Pressmen, and United Shoe Workers Union ofAmerica-Local No. 117, herein called the United, filed with theRegional Director for the Ninth Region (Cincinnati, Ohio), a peti-tion alleging that a question affecting commerce had arisen con-cerning the representation of employees of Selby Shoe Company,Portsmouth, Ohio, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act'.On June 1, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended; ordered an investigation in each caseand authorized the Regional Director to conduct such investigationsand to provide for appropriate hearings upon due notice. OnJune 7, 1939, the Board further ordered, pursuant to Article III,Section 10 (c) (2), of the above Rules and Regulations, that the twocases be consolidated for the purposes of the hearing.On June 9, 1939, the Regional Director issued a notice of hearing,copies of which, together with the consolidation order, were dulyserved upon the Company, the Pressmen, the United, Boot and ShoeWorkers Union, herein called the Shoe Workers, Boot and ShoeWorkers Union, Local No. 637, herein called Shoe Workers Local 637,Typographical Union, also known as Portsmouth TypograpilicalUnion, Local No. 637, and herein called the Typographers, and In-ternationalBrotherhood of Bookbinders, herein called the Book-binders.Amended notices of hearing were duly served upon thesame parties.Pursuant to notice, a hearing was held on June 29and 30, 1939, at Portsmouth, Ohio, before Whitley P. McCoy, theTrial Examiner duly designated by the Board.At the hearing, theTypographers, Bookbinders, Shoe Workers Local 637, and Boot andShoe Workers Union Local 385, herein called Local 385,' moved tointervene.The Trial Examiner granted all these motions. TheBoard, Company, United, Pressmen, Typographers, Shoe Workers,and Bookbinders were represented by counsel or other represent-atives, and participated in the hearing.The American Federationof Labor, herein called the A. F. of L., appeared through its repre-sentative and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Trial Examiner made several rulings on'Local 385 and Local 637 are hereinafter jointly referred to as the Shoe WorkersLocals. SELBY SHOECOMPANY, PORTSMOUTH, OHIO491motions and, on objections to the admission of evidence.The Boardhas reviewed the rulings, of the Trial, Examiner: and-. finds that. no,prejudicial errors were committed.,They rulings are -herebyaffirmed..At the close of thehearing,the A. F. of L. moved that the ShoeWorkers Locals' petition for intervention be amended by strikingthe word "maintenance" from the petitiou.2The Trial Examinerreserved the ruling on the motion for the Board. The motion ishereby granted.Upon the entire record in the case, the Board makes the following.:FINDINGS or FACT1.THE BUSINESS OF THE COMPANYSelby Shoe Company, an Ohio corporation, having its principal.office and place of business in Portsmouth, Ohio, is engaged in themanufacture, sale, and distribution of women's shoes.The principalraw material used by the Company is leather. During the yearpreceding June 1, 1939, the Company purchased all the raw materials.used in its Portsmouth plant, valued at $3,000,000, outside Ohio_During the same period, the total sales of the Company from its,Portsmouth plant amounted to $6,000,000, 99 per cent of which were-made to customers outside Ohio. It is stipulated by all parties thatthe Company is engaged in interstate commerce within the meaningof the Act.II.THE ORGANIZATIONS INVOLVEDThe Pressmen, Typographers, Bookbinders, and Shoe WorkersiLocals are labor organizations affiliated with the A. F. of L:TheUnited, is a labor organization affiliated with the Congress of Indus-trial Organizations, herein called the C. I. O.The Pressmen admit to membership the pressmen ; the Typog^raphers, the printers and typesetters ; and the Bookbinders, the.bindery workers and bookbinders employed by the Company.TheUnited admits all employees of the Company working in and aroundthe factory engaged in the manufacture of boots, shoes, slippers,and. component parts.The Shoe Workers Locals are unions of theindustrial type admitting to membership employees of the Company..III.THE QUESTIONS CONCERNING REPRESENTATIONIt is stipulated by all the parties to the proceeding that the Com-pany refused and has continued to refuse to deal with, any of the2 This would have the effect of excluding maintenance employees from the unit claimedappropriate In the Shoe'Workers Locals'petition for intervention. 492DECISIONS OF NATIONAL L A1LlOIL RELATIONS WAnl)labor organizations enumerated in Section II unless and until suchorganization is certified by the Board.We find that questions have arisen concerning the representation,of employees of the Company.ffV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which have:arisen, occurring in connection with the operations of the Company-described in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce:and the free flow of commerce.V.THE APPROPRIATE UNITSAt the hearing the Bookbinderssought onlyto representthe book-binders and bindery workers, the Pressmen claimed only the, press-'men, and the Typographers asked to representonly the typesetters.and printers.Neither theCompany, the United,nor the Shoe-Workers.objected to these proposedunits.Accordingly,such em-ployees shall be included in their respective units.In its petition, the United defined the unit it sought as including'maintenance and production employeesand workerson componentparts exclusive of supervisory and clerical employees.The ShoeWorkersLocals' petition also sought to exclude supervisory andclerical employees.At the hearingthe United and the Shoe Workersagreed onthe exclusion of office and print-shop employees and floorhelp.The Unitedproposed the exclusion of the nurse and the watch-men.The Shoe Workers did not object.The Companyobjected only to the exclusion of the floor help.Its vice president and general manager described their duties ashanding out.and dispatching work, running errands,and acting asassistant foremen, but having no right to hire and discharge orrecommend such action.The floor help are sufficiently closely relatedto management to justify their exclusion at the instance of thelinions.3The Shoe Workers requests that maintenance employees, porters,and pattern makers be excluded from the appropriate unit; theUnited asks that they be included.From 1934 until late 1938, Shoe Workers Local 637 and the Com-pany have operated under collective bargaining agreements coveringMatter of Keystone ManufacturingCompanyandUnited Toy and NoveltyWorkersLocal,Industrial Union of theC. I.0., 7 N. L. R. B. 172. SELBY SHOE COIPAN Y, PORTSMOUTH, OHIO493:the Ironton plant of the Company. The contracts are not at all,clear as to what employees come within their terms. It was testifiedat the hearing, however, that the maintenance employees were notwithin the scope of these contracts.The contract entered into inthe fall of 1936 between the Shoe Workers Locals and the Companyalso included employees of the.Portsmouth plant, but it is equallyvague as to its scope.On June 12, 1937, the Company entered into a contract with theUnited on behalf of its members at the Portsmouth plant, and on!July 22,_ 1938, the Company entered into an exclusive bargaining:agreement with the United covering production and maintenance em-ployees and workers on component parts in the Portsmouth plant:excepting supervisory, and office employees, watchmen, etc., the unitit proposes in the present proceeding.About June 1, 1939, the Company closed its Ironton plant andat the time of the hearing was in the process of hiring an estimated..300 Ironton employees at its Portsmouth plant.The Ironton andPortsmouth workers were not consolidated into a new working force,but the Ironton employees had to reapply for positions with theCompany and were hired as new employees with a consequent lossof seniority.The United has bargained for the maintenance workers, patternmakers, and porters; the employees have never objected, and some.belong to the United.A witness for the Shoe Workers testifiedthat 'some of.the maintenance men were members of craft unions.affiliated with the American Federation of Labor, but did not statethe number of men or the names of the crafts affected. The samewitness testified that there was nothing objectionable to the ShoeWorkers in including maintenance workers, but that the AmericanFederation of Labor claimed jurisdiction.In short, the Shoe Workers 'asked that the Board disturb theunit established in the 1938 Portsmouth contract.They offer noreason other than the fact that they desire such a change, and thevague statement that some of the maintenance men belong to unionsaffiliatedwith the A. F. of L. Such evidence is insufficient toestablish the propriety of the unit proposed by them.The main-tenance employees, porters, and pattern makers shall be includedin the unit.The testimony shows that the matron is simply a femaleporter and she, too, is included in the unit.The United and Shoe Workers both asked that the print-shop'employees .be excluded from the unit. Strictly construed, this wouldexclude all employees in the print shop.There is some indication,'Although the contract is not entirely clear as to the inclusion of maintenance.employees in the unit bargained for, the undisputed testimony at the hearing was thatthey were included. 494DECISIONSOF NATIONAL LABOR RELATIONS. BOARDhowever, that the United, at least, only meant to exclude print-shopemployees represented by the Bookbinders, Pressmen, and Typog-raphers.At all events, there are four pressfeeder girls and a porter,in the print shop whom the craft unions do not seek to represent.As to the porter, we can see no difference between him and otherporters employed by the Company, and we shall accordingly includehim in the unit.We would have been inclined to include the press-feeder girls in a unit with pressmen or bookbinders had either ofthe respective unions been willing to represent them, but impelledby the consideration that no one is likely to bargain for them if theyare not placed in the larger unit, we shall include them in the unitwith the production and maintenance employees and workers oncomponent parts.5We find that all persons employed by the Company as pressmen'constituteaunitappropriate for the purposes of collectivebargaining.We find that all persons employed by the Company as book-binders and bindery workers constitute a unit appropriate for thepurposes- of collective bargaining.We find that all persons employed by the Company as printersand typesetters' constitute a unit appropriate for the purposes. ofcollective bargaining.We find that all production and maintenance employees and work-,ers on component parts, including specifically, but not exclusively,porters, matrons, pattern makers, and pressfeeder girls, and exclud-ing supervisory and office employees, floor help, watchmen, nurses,pressmen, printers, typesetters, bookbinders, and bindery workersconstitute a unit appropriate for the purposes of collective bargaining.We find that these units will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and will otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt thehearing, the Pressmen, -Typographers,and Bookbinders,offered substantial evidence of majority representation within theirrespective units.However,in accordance with the policyannouncedinMatterof The Cudahy Packing Companyand inMatter of Armourd Companywe shall direct that elections by secret ballot be heldamong the employees in all the units found appropriate.'5Matter ofDaily Mirror,Inc.andTheNewspaper C-aild of New York, 5 N. L.R. B. 362.'Matter of Armour & CompanyandUnitedPackinghouseWorkers LocalIndustrialUnion No.1,30,Packinghouse Workers OrganizingCommittee,affiliatedwith the C. I. 0.,13 N. L.It.B. 5.67;Matter of The Cudahy Packing CompanyandUnited PacltivghouseWorkers of America, Local No. 21, affiliatedwiththe C. I.0., 13 N. L.It. B. 526. SELBY SHOECOMPANY, PORTSMOUTH, OHIO495The United requests that the pay roll at the Portsmouth plant atthe time the 1938 contract expired, May 1, 1939, be used to deter-mine eligibility to participate in the election.The Shoe Workersasks that eligibility be determined on the basis of the combined payrolls of the Portsmouth and Ironton plants as of February 1, orApril 21, 1939, the last time the Ironton plant was in full operation.We do not agree with either contention.The Company stated itwould have completed hiring former Ironton employees at Ports-mouth, at least to the extent of achieving a, stable pay roll, some-time during the first 2 weeks in August. It appears that the payroll of the Company should now be stabilized, and we see no reasonfor not determining eligibility as of the pay-roll date immediately-preceding the date of this Direction of Elections.We find that those eligible to vote in the election shall be theemployees in the respective appropriate units during the pa'-rollperiod next preceding the date of this Direction, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation and employees who were then or have sincebeen temporarily laid off, but excluding those who have since quitor been discharged for cause.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre--sentation of employees of Selby Shoe Company, Portsmouth, Ohio,within. the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.(a)All persons employed by the Company as pressmen con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor RelationsAct... (b)All persons employed by the Company as bookbinders andbindery workers constitute a unit appropriate for the purposes, ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.(c)All persons employed by the Company as printers and type-setters constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.(d)All persons employed by the Company as production andmaintenance employees and workers on component parts includingspecifically, but not exclusively, porters, matrons, pattern makers, 496DECISIONS OF 1 ATIONAL LABOR RELATION -S BOARDand pressfeeder, girls and excluding supervisory and office employees,floor help, watchmen, nurses, pressmen, printers, typesetters, book-binders, and bindery workers constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and .pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the..Board to ascertain representatives for the purposes of collectivebargaining with Selby Shoe Company, Portsmouth, Ohio, electionsby secret-ballot shall be conducted within twenty (20) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among :(a)All persons who were employed by the Company as press-men during the pay-roll period. next preceding the date of this,Direction, including employees who did not work during such pay-roll period because they were ill or on vacation and employees who,were then or have since been temporarily laid off, but excluding-those who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Portsmouth Printing-Pressmen and Assistants'. Union No. 296 of the International Print-ing Pressmen and Assistants' Union of North America, affiliated with.the A. F. of L.;(b)All persons who were employed by the Company as book-binders and bindery workers during the pay-roll period next pre--ceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vaca-tion and employees who were then or have since been temporarily-laid off, but excluding those who have since quit or been dischargedfor cause, to determine whether or not they desire to be representec'by International Brotherhood of Bookbinders, affiliated with -the-American Federation of tabor;. (c)All persons employed by the Company as printers and type-setters during the pay-roll period next preceding the date of this-Direction, including employees who did not work during such pay-roll period because they were ill or on vacation and employees who,were then or have since been temporarily laid off, but excluding- SELBY SHOE COMPANY, PORTSMOUTH, OHIO497those who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Portsmouth Typo-graphical Union, Local No. 637, affiliated with the American Federa-tion of Labor;(d)All persons employed by the Company as production andmaintenance employees and workers on component parts during thepay-roll period next preceding the date of this Direction, includingspecifically, but not exclusively, porters, matrons, pattern makers,and pressfeeder girls, and including also employees who did not workduring such pay-roll period because they were ill or on vacation,and employees who were then or have since been temporarily laidoff, but excluding supervisory and office employees, floor help, watch-men, nurses, pressmen, printers, typesetters, bookbinders, and binderyworkers and those who have since quit or been discharged for causeto determine whether they desire to be represented by United ShoeWorkers of America-Local 117, affiliated with the Congress of In-dustrial Organizations, or by Boot and Shoe Workers Union, Local385 and 637, for the purpose of collective bargaining, or by neither.